DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for continued examination under 37 CFR 1.114 and IDS filed 06/02/2022.
Claims 14-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Priority
This application is a DIVISIONAL of 13/937,292 filed 07/09/2013 now US 10765774 B2.
 The examiner conducted further search and consideration of the pending claims in response to applicant’s request for continued examination under 37 CFR 1.114.   


Art:

a. 	Pesnell et al. (US 20130149343 Al) is assigned to ethicon, same assignee as the
instant application was published June 13, 2013 less than 1 year of the effective filing
date of the instant application, 07/09/2013. Pesnell teaches hemostatic pad that
comprises a bioabsorbable scaffold, Lyophilized fibrinogen powder, and a meltable
binder powder, with all powders disposed on the bioabsorbable scaffolding material;
meltable binder such as PEG bonds the lyophilized thrombin powder and the lyophilized
fibrinogen powder to the bioabsorbable scaffolding material (abstract). To prepare the
scaffold, the method involves pouring slurry of thrombin containing powder,
polyethylene glycol, carboxymethyl cel1u1ose, which is polysaccharide, in non-aqueous
solvent into a tray which slurry is used to coat fabric to deposit the powder on the fabric
(paragraph []0038]). Pesnell does not teach separate parts of the pad as required by
instant claim 14 that are combined into a unitary package.
b. 	JP 2016523679 A, published 08/12/2016, using the Eng. Translation in PE2E,
teaches preparation kit for hemostatic treatment pad, the kit comprises a) at least one
powder hemostatic material, b) bioabsorbable scaffold, c) biocompatible liquid and d)
application tray, and a) to d) are combined to form and integrated package (see
embodiment, section 14 of the translation; embodiments 15-25, claims). The inventors
of this JP reference are the same as the inventors on the instant application, published
after the effective date of the instant application; and JP 2016523679 A is in the same
family as the parent application 13/937,292 (US 20150017225 Al) which matured into US 10765774 B2.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the closest art, Pesnell et al. (US 20130149343 A I), though having the same assignee as the instantly claimed invention, does not teach a kit that comprises separate components a)-d) that are combined into a single package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613